ACCEPTED
                                                                                                       12-15-00273-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                 11/25/2015 5:52:53 PM
                                                                                                             Pam Estes
                                                                                                                CLERK

                                       David Mark Davis II
                                         11 Glenview Ct
                                      Lufkin, Texas 75901
                                                                                    FILED IN
                                         (936) 238-8507                      12th COURT OF APPEALS
                                     dmarkdavis2@gmail.com                        TYLER, TEXAS
                                                                             11/25/2015 5:52:53 PM
                                                                                November    25, 2015
                                                                                    PAM ESTES
Twelfth Court of Appeals                                                              Clerk
Clerk of Court
1517 West Front Street
Suite 354
Tyler, Texas 75702

Subject: Ex. Parte David Mark Davis II
         12-15-00273-CR

Dear Ms. Estes:

On November 12, 2015, your office notified me of a jurisdictional deficiency concerning my
notice of appeal in the above referenced case. On November 12, 2015, I submitted an amended
notice of appeal. Furthermore, on November 12, 2015 I also sent the trial court a request to
complete the standard form regarding the certification of my right to appeal the denial of my
habeas petition.

On November 17, 2015, you notified me that the certification of my right to appeal was still not
on file. A copy of this notice was sent to the trial court,

Please see attached a copy of a follow up letter that was sent to the trial court today regarding
this missing document.

Respectfully,




David Mark Davis II
Appellant, Pro Se
                                  CERTIFICATE OF SERVICE

    I certify that at the time of filing, a copy of the foregoing Letter was served on The State of
Texas through counsel of record, Mr. James Yakovsky, by email to
jyakovsky@angelinacounty.net.



                                                   _________________________
                                                       David Mark Davis II
                                       David Mark Davis II
                                         11 Glenview Ct
                                      Lufkin, Texas 75901
                                         (936) 238-8507
                                     dmarkdavis2@gmail.com

                                                                                 November 25, 2015
Hon. Wes Suiter
Angelina County Judge
P. O. Box 908
Lufkin, Texas 75902-0908

                                                             Via email wsuiter@angelinacounty.net
                                                                        Via USPS First Class Mail

Subject: Ex. Parte David Mark Davis II
         12-15-00273-CR

Dear Judge Suiter:

I sent you a request along with a proposed order reminding you of your duty to complete the
Trial Court’s Certification of Defendant’s Right to Appeal. This request was sent to you on
November 12, 2015 via both electronic mail and USPS to your attention. A copy of this letter
along with the proposed order is attached hereto.

On November 17, 2015, the Clerk for the Twelfth Court of Appeals sent me a notice stating that
the above referenced certification was not on file. The Clerk sent you a courtesy copy of this
letter. A copy of this letter is also attached hereto.

A trial court has a ministerial duty to complete a Trial Court’s Certification of Defendant’s Right
to Appeal in every criminal case that is disposed before it’s court. This certification is to be
completed at the time the trial court disposes with a case. My case was disposed in your Court on
November 5, 2015. To date, no Trial Court’s Certification of Defendant’s Right to Appeal has
been filed. This issue is interfering with my right to appeal as the certification is required for the
Court of Appeals to have jurisdiction over my appeal.

This letter serves as my notice of intent to seek a writ of mandamus regarding this issue. This
petition will be filed on December 4, 2015.

Respectfully,




David Mark Davis II
Applicant, Pro Se
                                      David Mark Davis II
                                    905 N. Loop 499, No. 525
                                     Harlingen, Texas 78550
                                         (936) 238-8507
                                    dmarkdavis2@gmail.com

                                                                              November 12, 2015
Hon. Wes Suiter
Angelina County Judge
P. O. Box 908
Lufkin, Texas 75902-0908

Subject: Cause 14-1048-1                                   Via email wsuiter@angelinacounty.net
         Ex. Parte Davis                                              Via USPS First Class Mail


Dear Judge Suiter,

I have taken appeal of your denial of my application for writ of habeas corpus in the above styled
cause.

Pursuant TEX. R. APP. P. 25.2(d), you are required to complete a certification regarding my right
to appeal. This is completed on a standard form that is available at
http://www.txcourts.gov/media/208133/certificationofdefendantsrightsappendix.pdf

For your convenience, I have attached a proposed trial court certification. I went ahead and
signed my portion of this proposed certification to help speed the process along.

Respectfully,




David Mark Davis II
Applicant, Pro Se
                                                           No. 14-1048-1
                                                                §              IN THE CONSTITUTIONAL
                                                                §
Ex. Parte DAVID MARK DAVIS II                                   §                  COUNTY COURT
                                                                §
                                                                §              ANGELINA COUNTY, TEXAS


                     TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

I, judge of the trial court, certify this criminal case:

[ ] is not a plea-bargain case, and the defendant has the right of appeal. [or ]

[ ] is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not withdrawn or
waived, and the defendant has the right of appeal. [or ]

[ ] is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of appeal.
   [ or ]

[ ] is a plea-bargain case, and the defendant has NO right of appeal. [or ]

[ ] the defendant has waived the right of appeal.

________________________                                                           ______________________
Judge                                                                              Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’s
judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition for
discretionary review in the Court of Criminal Appeals. T EX . R. A PP . P. 68.2 I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to file a pro se petition for discretionary review.

_____________________                                                               N/A Defendant Pro Se
                                                                                   _____________________
David Mark Davis II                                                                Defendant’s Counsel
Applicant, Pro Se                                                                  State Bar of Texas ID number
905 N. Loop 499, No. 525                                                           Mailing Address:
Harlingen, Texas 78550                                                             Telephone number:
(936) 238-8507                                                                     Fax number (if any):

          * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a
          certification of the defendant’s right to appeal in every case in which it enters a judgment of guilt or other
          appealable order. In a plea bargain case -- that is, a case in which a defendant's plea was guilty or nolo
          contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed
          to by the defendant -- a defendant may appeal only: (A) those matters that were raised by written motion
          filed and ruled on before trial, or (B) after getting the trial court's permission to appeal.” T EXAS R U LE O F
          A PPELLATE P RO CED URE 25.2(a)(2)
                                   Certification of Defendant’s Right of Appeal

                                                    No. ______________

The State of Texas                                                           In the _________ Court

v.                                                                           of

__________________                                                           _________________ County, Texas
Defendant

                   TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*

I, judge of the trial court, certify this criminal case:

[] is not a plea-bargain case, and the defendant has the right of appeal. [or ]

[] is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not withdrawn
or waived, and the defendant has the right of appeal. [or ]

[] is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of appeal.
   [ or ]

[] is a plea-bargain case, and the defendant has NO right of appeal. [or ]

[] the defendant has waived the right of appeal.

________________________                                                     ______________________
Judge                                                                        Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals’s
judgment and opinion to my last known address and that I have only 30 days in which to file a pro se petition for
discretionary review in the Court of Criminal Appeals. T EX . R. A PP . P. 68.2 I acknowledge that, if I wish to appeal
this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of
any change in the address at which I am currently living or any change in my current prison unit. I understand that,
because of appellate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to file a pro se petition for discretionary review.

_____________________                                                        _____________________
Defendant                                                                    Defendant’s Counsel
Mailing Address:                                                             State Bar of Texas ID number
Telephone number:                                                            Mailing Address:
Fax number (if any)                                                          Telephone number:
                                                                             Fax number (if any):

         * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a
         certification of the defendant’s right to appeal in every case in which it enters a judgment of guilt or other
         appealable order. In a plea bargain case -- that is, a case in which a defendant's plea was guilty or nolo
         contendere and the punishment did not exceed the punishment recommended by the prosecutor and agreed
         to by the defendant -- a defendant may appeal only: (A) those matters that were raised by written motion
         filed and ruled on before trial, or (B) after getting the trial court's permission to appeal.” T EXAS R U LE O F
         A PPELLATE P RO CED URE 25.2(a)(2)
                                                                                                                                 FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                PAM ESTES
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     MARGARET HUSSEY
GREG NEELEY




         November 17, 2015


         Mr. James M. Yakovsky                                              David Mark Davis II
         Asst. County Attorney                                              PO Box 530908
         P. O. Box 1845                                                     Harlingen, TX 78553
         Lufkin, TX 75902-1845                                              * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-15-00273-CR
                    Trial Court Case Number:                14-1048-1

         Style: Ex Parte: David Mark Davis, II


         Pursuant to TEX. R. APP. P. 37.1, notice is hereby given that the notice of appeal filed in this case
         fails to contain the trial court’s certification of defendant’s right of appeal specifically required
         by TEX. R. APP. P. 25.2(d). You are hereby notified pursuant to TEX. R. APP. P. 44.3 that unless a
         trial court’s certification of defendant’s right of appeal is filed in compliance with TEX. R. APP.
         P. 25.2(d) on or before December 17, 2015, the appeal will be referred to the Court for
         dismissal.

         Very truly yours,

         PAM ESTES, CLERK


         By:_____________________________
            Katrina McClenny, Chief Deputy Clerk


         CC:         Ms. Amy Fincher (DELIVERED VIA E-MAIL)
                     Wes Suiter (DELIVERED VIA E-MAIL)




                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx